

113 S1867 IS: Prepaid Card Consumer Protection Act of 2013
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1867IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Menendez (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide protection for consumers who have prepaid
		  cards, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Prepaid Card Consumer Protection
			 Act of 2013.2.Definitions(a)Definition of
			 accountSection 903 of the Electronic Fund Transfer
			 Act (15 U.S.C. 1693a) is amended by striking paragraph (2) and inserting the
			 following:(2)the term account—(A)means—(i)a demand deposit, savings deposit, or other
				asset account (other than an occasional or incidental credit balance in an open
				end credit plan, as defined in section 103(j)), as described in regulations of
				the Bureau, established primarily for personal, family, or household purposes,
				as defined by the Bureau, by rule; and(ii)a spending
				account, as defined in section 924(a); and(B)does not include an account held by a
				financial institution pursuant to a bona fide trust
				agreement;.(b)Definition of
			 financial institutionSection 903(9) of the
			 Electronic Fund Transfer Act (15 U.S.C. 1693a(9)) is amended by striking
			 holds an account and inserting manages, provides, or
			 holds an account containing funds.(c)Technical and
			 conforming amendmentsSection 903 of the Electronic Fund Transfer
			 Act (15 U.S.C. 1693a) is amended—(1)by redesignating
			 paragraph (4) (relating to the Board of Governors of the Federal Reserve
			 System), as so designated by section 1084(2)(A) of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (Public Law 111–203; 124 Stat. 2081), as
			 paragraph (3); and(2)in paragraph (3),
			 as so redesignated, by striking term Bureau means the
			 Bureau of Governors and inserting term Board means
			 the Board of Governors.3.Spending
			 accounts(a)Spending
			 accountsThe Electronic Fund
			 Transfer Act (15 U.S.C. 1693 et seq.) is amended—(1)by redesignating section 923 (15 U.S.C.
			 1693 note), relating to the effective date of the Electronic Fund Transfer Act,
			 as so designated by section 1073 of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (Public Law 111–203; 124 Stat. 2060), as section
			 925;(2)by redesignating section 922 (15 U.S.C.
			 1693r), relating to exemptions for State regulation, as so designated by
			 section 1073 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
			 (Public Law 111–203; 124 Stat. 2060), as section 923; and(3)by inserting after section 923, as so
			 redesignated, the following:924.Spending
				accounts(a)DefinitionsFor
				purposes of this section—(1)the term
				insured credit union has the same meaning as in section 101 of the
				Federal Credit Union Act (12 U.S.C. 1752);(2)the term
				insured depository institution has the same meaning as in section
				3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and(3)the term
				spending account—(A)means a deposit
				account—(i)that is
				established by a consumer or on behalf of a consumer at an insured depository
				institution or an insured credit union;(ii)that contains
				the funds of a consumer;(iii)to which
				payments are to be made by a consumer, or at the direction of a
				consumer;(iv)to which
				recurring electronic fund transfers may be made, at the direction of a
				consumer; or(v)from which
				payments may be made at the direction of a consumer through the use of a card,
				code, or device;(B)includes a
				deposit account described in subparagraph (A)—(i)that is operated
				or managed by a financial institution, or any other person; and(ii)the funds of
				which are—(I)pooled with the
				funds of a person other than the person who established the account; or(II)held in a name
				other than that of the person who established the account; and(C)does not
				include—(i)an account described in section 903(2)(A)(i);(ii)an account held by a financial institution pursuant to a bona fide trust agreement;(iii)a
				nonreloadable, general-use prepaid card, as defined in section 915(a)(2)(A), in
				an amount that does not exceed $250;(iv)a general-use prepaid card, as defined in section 915(a)(2)(A), that is solely associated with—(I)a health plan to which section 105 of the Internal Revenue Code of 1986 applies;(II)a qualified transportation fringe, as defined in section 132(f) of the Internal Revenue Code of 1986;(III)a health savings account, as defined in section 223(d) of the Internal Revenue Code of 1986; or(IV)any other healthcare benefit account, including a healthcare account relating to Medicare or Medicaid benefits;(v)a gift
				certificate, as defined in section 915(a)(2)(B);(vi)a store gift
				card, as defined in section 915(a)(2)(C);(vii)an electronic
				promise, plastic card, or payment code or device described in clause (i), (v),
				or (vi) of section 915(a)(2)(D);(viii)a
				nonreloadable card labeled as a gift card and marketed solely as a gift card;
				or(ix)a nonreloadable
				loyalty, rebate, or promotional card.(b)FDIC or NCUA
				insurance(1)Insurance
				requiredSpending accounts shall be structured to provide and
				maintain separate deposit insurance coverage for the funds of each consumer
				under the applicable regulations of the Federal Deposit Insurance Corporation
				or the National Credit Union Administration.(2)Transfer of
				fundsAny person that receives funds in connection with an
				electronic fund transfer to a spending account shall promptly, and in no event
				later than 1 business day after the funds are activated—(A)transfer such
				funds to an account at an insured depository institution or an insured credit
				union, as applicable; and(B)credit the
				spending account in an amount equal to the amount of such funds.(c)Alternative to
				periodic statement(1)Periodic
				statement not requiredIn the case of an electronic fund transfer
				from a spending account, a financial institution shall not be subject to the
				requirement under section 906(c) to provide a periodic statement to a consumer,
				if the financial institution provides to the consumer—(A)access to the
				account balance of the consumer—(i)through a readily
				available telephone line;(ii)through the
				Internet;(iii)at an
				electronic terminal or other device that allows the consumer to make a balance
				inquiry, by providing balance information or, routinely or upon request, on a
				receipt provided at the electronic terminal at the time of an electronic fund
				transfer; and(iv)through text
				messaging;(B)notice of the
				means by which the consumer may access the account balance of the consumer,
				including any telephone number;(C)in response to an
				oral or written request of the consumer, a written record of the account
				transactions of the consumer during the 2-year period ending on the date of the
				request that includes the information required to be provided to the consumer
				under section 906(c);(D)an electronic
				record, such as a record available on the Internet, of the account transactions
				of the consumer during the 2-year period ending on the date on which the
				consumer accesses the electronic record that includes the information required
				to be provided to the consumer under section 906(c);(E)with at least the
				same frequency as a written periodic statement that would otherwise be required
				under section 906, notification by email of the availability of an electronic
				history or an electronic periodic statement, unless the consumer has declined
				to provide an email address;(F)the option to
				receive a written statement, either a one-time paper statement or
				continuous regular monthly paper statements with a single request, and clear
				and conspicuous notice of such option at the time of enrollment and on the
				website of the financial institution;(G)annual notice of
				the error resolution procedure for the spending account, as prescribed in
				regulations of the Bureau; and(H)any other
				transaction information that the financial institution elects to make available
				and that the consumer elects to receive, such as messages or alerts concerning
				other balance or transaction information.(2)Fees
				prohibited(A)In
				generalExcept as provided in subparagraph (B), a financial
				institution may not charge a fee for any service provided under paragraph
				(1).(B)Fee for written
				statementA financial institution may charge a fee of
				not more than $1 for each written statement provided under paragraph
				(1)(F).(3)No election by
				consumerIf the consumer has not elected to receive written
				periodic or annual statements, has not elected to receive another regular form
				of transaction information that the Bureau has determined, by rule, to be
				equivalent to periodic statements, and has not accessed the account online in
				the preceding 12-month period, the financial institution shall provide notice to the consumer at least annually of the means by which the
				consumer may access transaction information and the option to enroll in written
				periodic or annual statements.(d)Limitations on
				liabilityFor purposes of section 909(a), reimbursement need not
				be made to a consumer for a loss relating to a spending account that a
				financial institution establishes would not have occurred, but for the failure
				of the consumer to report any unauthorized electronic fund transfer or account
				error—(1)not later than 60
				days after the date on which account information that includes the unauthorized
				electronic fund transfer or account error is provided to or accessed by the
				consumer under subsection (c); or(2)in extenuating
				circumstances, such as extended travel or hospitalization, within a longer time
				that is reasonable under the circumstances.(e)Fees(1)Fees
				prohibitedExcept as provided in paragraph (2), a financial
				institution may not charge in connection with a spending account—(A)an annual
				fee;(B)an overdraft fee,
				including a fee for shortage or nonsufficient funds, or any other fee for a
				transaction processed for amounts exceeding the account balance;(C)a usage fee for
				use at the point of sale;(D)a fee for a
				declined transaction;(E)a fee for the use
				of an electronic terminal that is in the network of the issuer;(F)any fee during
				periods of inactivity or dormancy, including a periodic fee charged after more
				than 6 months of inactivity;(G)a fee for a
				balance inquiry or access to transaction information;(H)a fee for an
				inquiry to customer service;(I)a finance charge
				or other fee imposed in connection with an extension of credit;(J)an account
				closing fee or a fee to obtain the remaining balance in the spending
				account;(K)a fee for any
				activity not described in paragraph (2);(L)any fee
				prohibited by applicable State law; or(M)any fee of any
				kind that would cause the balance to become negative.(2)Fees
				permittedA financial institution may charge in connection with a
				spending account—(A)a fee for a
				replacement card—(i)of not more than
				$5 for the first replacement card requested by a consumer during any 12-month
				period; and(ii)that is in
				addition to the replacement card described in clause (i);(B)a fee for
				expedited delivery of a replacement card;(C)a periodic fee,
				not more frequently than monthly, provided that no periodic fee may be assessed
				if there has been no deposit or transaction activity in the account during the
				preceding 3 months;(D)a reload fee, or
				any other fee for adding value to the spending account, if the financial
				institution provides a reasonable alternate method for adding value to the
				spending account without a fee;(E)a fee for a
				transfer from the spending account to another account;(F)a fee for bill
				payment;(G)a fee for a
				withdrawal by the consumer from an electronic terminal that is—(i)located outside
				the United States; or(ii)not in the
				network of the financial institution, including a fee to cover the costs of any
				charge to the financial institution by the owner of the electronic terminal
				relating to the use of the electronic terminal by the consumer;(H)a fee for a
				purchase or a withdrawal in a foreign currency; and(I)an activation,
				initiation, or enrollment fee.(3)Disclosure of
				fee information(A)Disclosure
				requiredEach financial institution that offers a spending
				account shall provide to a consumer—(i)together with any
				application, offer, or solicitation for a spending account—(I)a table of any
				fees that may be charged in connection with the spending account that—(aa)can be easily
				understood by the consumer;(bb)is
				clearly and conspicuously displayed to the consumer before purchase; and(cc)includes, at a
				minimum, the amount and a description of each fee that may be charged by the
				financial institution under paragraph (2); and(II)an estimate of
				the average total monthly cost to a typical consumer for using the spending
				account, based on a profile of the typical consumer established by the
				Bureau;(ii)on the card or
				other means of access, a toll-free telephone number and website at which the
				consumer may access a clear and conspicuous disclosure of the fees that may be
				charged in connection with the spending account; and(iii)a wallet-sized
				summary of any fees that may be charged in connection with the spending account
				and a toll-free telephone number for customer service relating to the spending
				account.(B)RulesNot
				later than 1 year after the date of enactment of the
				Prepaid Card Consumer Protection Act of
				2013, the Bureau shall establish, by rule, the headings, content,
				and format of the fee table, estimate, and wallet-sized fee summary required
				under subparagraph (A).(f)Credit
				features(1)In
				generalNo person may offer or provide a spending account that
				has a credit feature or that can be linked to a credit account that is
				automatically repaid from the spending account.(2)ExceptionsNothing
				in this subsection prohibits—(A)a consumer from
				making an electronic fund transfer from a spending account to pay a credit
				account or from setting up preauthorized electronic fund transfers to pay a
				credit account; or(B)a financial
				institution from offsetting an inadvertent negative balance in a spending
				account against the next deposit to that account, provided that the consumer is
				not charged a fee or finance charge.(g)Closure of
				dormant accountsA financial institution or other person that
				provides, holds, or manages a spending account shall close the account and
				refund any remaining funds to the consumer—(1)if the account
				has been inactive for 12 months, or such other period as the Bureau shall
				establish, by regulation; and(2)upon request of
				the consumer to the financial institution or other person using an easily
				accessible method of contact, that the account be
				closed..(b)Consumer choiceSection 913 of the Electronic Fund Transfer Act (15 U.S.C. 1693k) is amended—(1)by striking No person may— and inserting the following:(a)In generalNo person may—;(2)in paragraph (1), by striking or at the end;(3)in paragraph (2), by striking the period and inserting ; or;(4)by inserting after paragraph (2) the following:(3)issue a card or other means of access for receipt of electronic fund transfers of wages or government benefits unless the recipient has first been offered the option of receiving the funds in a form selected by the recipient from among a set of options specified by the Bureau.; and(5)by adding at the end the following:(b)Forms of receiptThe options for forms of receipt of electronic fund transfers of wages or government benefits under subsection (a)(3) specified by the Bureau shall include at least 1 of the following forms:(1)direct deposit into an account designated by the recipient;(2)in cash; and(3)by check..(c)StudyThe
			 Bureau shall establish an implementation plan and timeline for a prepaid card
			 research study to be completed not later than 1 year after the date of
			 enactment of this Act, to determine what, if any, differences there are for
			 both the short- and long-term economic well being of consumers at different
			 income levels who use spending accounts versus those who use traditional bank
			 accounts for their primary means of making financial transactions.(d)Technical and
			 conforming amendments(1)Written
			 periodic statementsSection 906(c) of the Electronic Fund
			 Transfer Act (15 U.S.C. 1693d(c)) is amended in the first sentence of the
			 matter preceding paragraph (1), by striking A financial and
			 inserting Except as provided in section 924(c), a
			 financial.(2)Error
			 resolutionSection 908(a) of the Electronic Fund Transfer Act (15
			 U.S.C. 1693f(a)) is amended by striking or notification pursuant to
			 section 906(b) and inserting , notification pursuant to section
			 906(b), or written or electronic documentation pursuant to section
			 924(c).4.SeverabilityIf any provision of this Act or an amendment made by this Act, or the application of the provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and the amendments made by this Act, and the application of the provisions of this Act and the amendments made by this Act to any other person or circumstance, shall not be affected.5.Effective
			 dateThis Act and the
			 amendments made by this Act shall become effective 9 months after the date of
			 enactment of this Act.